UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 00-4723
CLEVELAND GRAVES,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                             (CR-99-77)

                      Submitted: May 31, 2001

                      Decided: June 11, 2001

    Before WILKINS, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas P. McNamara, Federal Public Defender, Edwin C. Walker,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Janice McKenzie Cole, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Felice McConnell Corpen-
ing, Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.
2                     UNITED STATES v. GRAVES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Cleveland Graves pled guilty to bank robbery, 18 U.S.C.A.
§ 2113(a) (West 2000), and was sentenced to a term of fifty-one
months imprisonment. He appeals, contending that the district court
erred by not expressly ruling on his motion for a downward departure
pursuant to U.S. Sentencing Guidelines Manual § 4A1.3, p.s. (1998).
We affirm.

   Graves objected to two criminal history points assigned in the pre-
sentence report for his commission of the offense while he was on
probation. USSG § 4A1.1(d). He also moved for a departure under
§ 4A1.3, p.s., arguing that assignment of the two points significantly
overstated his criminal history. In addition, he moved for a departure
based on diminished capacity. USSG § 5K2.13, p.s. At the sentencing
hearing, the district court overruled Graves’ objection to the two
criminal history points. His attorney then mentioned that Graves had
two departure motions and made an argument for a departure for
diminished capacity. The government too spoke in favor of a depar-
ture based on diminished capacity. However, the district court
declined to depart on this ground. Defense counsel did not bring up
the second departure motion, and the district court imposed sentence.
Graves now maintains that his case should be remanded to obtain a
ruling from the district court on the motion for a departure under
§ 4A1.3.

   Graves relies on Fed. R. Crim. P. 32(c), which requires the district
court to rule on any unresolved objections to the presentence report.
However, the district court complied with Rule 32 by denying
Graves’ objection to the two criminal history points. The court was
not required by Rule 32 to expressly grant or deny the departure
Graves sought based on overstatement of his criminal history. By fail-
ing to pursue a ruling on his motion for a criminal history departure,
                        UNITED STATES v. GRAVES                           3
Graves abandoned the issue and forfeited a ruling. An appeals court
may notice a forfeited error under Fed. R. Crim. P. 52(b) only if an
error indeed occurred; if the error was plain; if it affected the defen-
dant’s substantial rights; and if it seriously affects "the fairness, integ-
rity, or public reputation of judicial proceedings." United States v.
Olano, 507 U.S. 725, 732 (1993). On the facts presented here, we
cannot find that plain error occurred.

  We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                              AFFIRMED